Exhibit 10.17

 

LOGO [g662128g44t19.jpg]

Marcus & Millichap, Inc.

23975 Park Sorrento, Suite 400

Calabasas, California 91302

(818) 212-2250

MARCH 19, 2014

AMENDMENT TO EXHIBIT A to EMPLOYMENT AGREEMENT DATED JULY 1, 2010

 

  1. Base Salary: Effective January 1, 2014, $56,666.66 per month.

 

  2. Annual Discretionary Incentive: Subject to the Employee’s continued
employment through the incentive payment date, Employee will be eligible to earn
an annual discretionary incentive for the entire fiscal year of up to 2% of
Marcus & Millichap Inc.’s (the “Company”) fiscal year pretax net income;
provided, however, that any such incentive shall not exceed $2,720,000 (which
currently is four times the amount of the Employee’s base salary). Employee’s
eligibility for such incentive, as well as the actual amount of any such
incentive, will be determined by the Company’s Compensation Committee of the
Board of Directors (the “Committee”), in its sole discretion, based upon various
objective and subjective factors approved by the Committee. To the extent earned
(which requires that the Employee be employed by the Company on the incentive
payment date), any annual incentive will be paid to Employee on or before the
60th day following the end of the fiscal year for which the incentive is earned,
and will be subject to applicable withholding taxes. In the event that the
Employee’s employment terminates for any reason prior to the annual
discretionary incentive payment date, Employee will not earn, in whole or in
part, any incentive or bonus described herein.

 

  3. Reference to the Company in the Employment Agreement dated July 10, 2010
shall mean Marcus & Millichap, Inc., a Delaware corporation and all of its
subsidiaries, including Marcus & Millichap Real Estate Investment Services,
Inc., a California corporation.

 

  4. Unless otherwise expressly set forth herein, all terms and conditions in
the Employment Agreement shall remain without modification. In the event of an
express conflict between this Amendment and the Employment Agreement, this
Amendment shall govern.

Agreed:

 

/s/ John J. Kerin     /s/ George M. Marcus John J. Kerin    

Marcus & Millichap, Inc.

By: Its Chairman, George M. Marcus

 